Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 1 of 18 PageID #: 27423



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


 INNOVATION SCIENCES, LLC,
                                              Civil Action No. 4:18-cv-00474-ALM
                   Plaintiff,
                                               (LEAD CONSOLIDATED CASE)
       v.
                                                  JURY TRIAL DEMANDED
 AMAZON.COM, INC., et al.,

                   Defendants.

 INNOVATION SCIENCES, LLC,

                   Plaintiff,
       v.
                                              Civil Action No. 4:18-cv-00475-ALM
 RESIDEO TECHNOLOGIES, INC.,

                   Defendant.

 INNOVATION SCIENCES, LLC,

                   Plaintiff,
       v.
                                              Civil Action No. 4:18-cv-00476-ALM
 HTC CORPORATION,

                   Defendant.

 INNOVATION SCIENCES, LLC,

                   Plaintiff,
       v.
                                              Civil Action No. 4:18-cv-00477-ALM
 VECTOR SECURITY, INC.,

                   Defendant.


               AMAZON’S MOTION FOR SUMMARY JUDGMENT
              OF NO DIRECT INFRINGEMENT OF THE ’443 PATENT
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 2 of 18 PageID #: 27424



                                                 TABLE OF CONTENTS

                                                                                                                                      Page

 I.      INTRODUCTION ...............................................................................................................1

 II.     STATEMENT OF THE ISSUES.........................................................................................2

 III.    STATEMENT OF UNDISPUTED MATERIAL FACTS ..................................................2

 IV.     ASSERTED CLAIM 29 OF THE ’443 PATENT ...............................................................3

 V.      OVERVIEW OF THE ACCUSED SYSTEMS...................................................................4

 VI.     THE ACCUSED “DASH REPLENISHMENT SERVICE PRODUCTS” DO NOT
         DIRECTLY INFRINGE CLAIM 29 OF THE ’443 PATENT. ...........................................6

         A.        Amazon does not “make” the accused “Dash Replenishment Service Products” as
                   a matter of law. .........................................................................................................7

         B.        Amazon does not “use” the accused “Dash Replenishment Service Products” as a
                   matter of law. ...........................................................................................................7

 VII.    AS ACCUSED BY IS, THE DASH BUTTON LACKS KEY LIMITATIONS OF
         CLAIM 29 OF THE ’443 PATENT AND CANNOT DIRECTLY INFRINGE THE
         CLAIM AS A MATTER OF LAW. ....................................................................................9

 VIII.   CONCLUSION ..................................................................................................................12




                                                                     i
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 3 of 18 PageID #: 27425



                                                 TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

 CASES

 Celotex Corp. v. Catrett,
    477 U.S. 317 (1986) .............................................................................................................2, 10

 Centillion Data Sys., LLC v. Qwest Commc’ns Int’l, Inc.,
    631 F.3d 1279 (Fed. Cir. 2011)..................................................................................................1

 Grecia v. McDonald’s Corp.,
    724 F. App’x 942 (Fed. Cir. 2018) ............................................................................................9

 Innovation Scis., LLC v. Amazon.com, Inc.,
    778 F. App’x 859 (Fed. Cir. 2019) ..........................................................................................11

 Intellectual Ventures I LLC v. Motorola Mobility LLC,
     870 F.3d 1320 (Fed. Cir. 2017)..................................................................................................9

 Va. Innovation Scis., Inc. v. Amazon.com, Inc.,
     1-16-cv-00861, Dkt. 275 (E.D. Va. Feb. 18, 2020) .................................................................12

 STATUTES

 35 U.S.C. § 271(a) .......................................................................................................................1, 7




                                                                       ii
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 4 of 18 PageID #: 27426



 I.       INTRODUCTION

          IS accuses two Amazon1 product lines of infringing claim 29 of the ’443 patent. Amazon

 is entitled to summary judgment of non-infringement as to both of those product lines.

          First, IS accuses what it calls “Amazon Dash Replenishment Products,” products that use

 Amazon’s Dash Replenishment Service. The sole asserted claim covers a “wireless device,” yet

 Amazon’s Dash Replenishment Service is a cloud-based back-end service, not a physical con-

 sumer device, let alone a wireless one. (’443 patent, claim 29; Declaration of Saina S. Shamilov

 (“Shamilov Decl.”) Ex. 4 (Non-Infringement Expert Report of David D. Johnson (“Johnson Reb.

 R.”) at ¶ 82).) IS identifies no specific device that constitutes an infringing Dash Replenishment

 Service Product, much less one made by Amazon. (See Shamilov Decl. Ex. 2 (Expert Report of

 Joseph C. McAlexander Regarding Infringement (“McAlexander Op. R.”).) Its expert does admit,

 however, that any wireless devices that may relate to the claim are manufactured by third parties,

 not Amazon. (McAlexander Op. R., Att. D-a2 (explaining that “the DRS devices are manufactured

 by third parties”).) Amazon does not control these devices nor does Amazon combine them into

 any system, as required by the Federal Circuit. Centillion Data Sys., LLC v. Qwest Commc’ns

 Int’l, Inc., 631 F.3d 1279, 1284-88 (Fed. Cir. 2011). As a result, Amazon cannot “make” or “use”

 the claimed system under 35 U.S.C. § 271(a) and thus cannot infringe.

          Second, IS also accuses the discontinued Dash Button of infringement. IS cannot show

 that the Dash Button meets either of the following claim limitations: (i) “information related with

 the household inventory of the item being stored in a database,” and (ii) “transmitting . . . an item

 status signal . . . based on an indication of an updated status of the item.” (’443 patent, claim 29.)



      1
      This motion is brought on behalf of all Amazon defendants. However, Amazon Digital
 Services, Inc., Amazon Digital Services, LLC, Amazon Web Services LLC, and Amazon Fulfill-
 ment Services, Inc., who have been named as defendants in this case, do not exist, are not proper
 defendants, and should be dismissed.


                                                   1
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 5 of 18 PageID #: 27427




 Because IS bears the burden of establishing infringement, Amazon need only point out that there

 is an absence of evidence supporting IS’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986). Because IS has not shown, and cannot show, that Amazon’s Dash Button meets these

 required elements of the sole asserted claim, Amazon is entitled to judgment as a matter of law.

 See id. at 322.

 II.    STATEMENT OF THE ISSUES

        1.         Whether IS has any evidence sufficient to raise a genuine dispute of material fact

 that Amazon directly infringes claim 29 of the ’443 patent claim by offering the Dash Replenish-

 ment Service given that the claim requires a “device” that IS maps only to unidentified third-party

 products.

        2.         Whether IS has any evidence sufficient to raise a genuine dispute of material fact

 that the accused Dash Button directly infringes claim 29 of the’443 patent given that IS has no

 evidence that the accused Dash Button meets key limitations of the claim.

 III.   STATEMENT OF UNDISPUTED MATERIAL FACTS

        3.         IS asserts four patents: U.S. Patent Nos. 9,912,983 (the “’983 patent”) (Dkt. 79-1),

 9,942,798 (the “’798 patent”) (Dkt. 79-3), 9,729,918 (the “’918 patent”) (Dkt. 79-4), 9,723,443

 (the “’443 patent”) (Dkt. 79-4). (Dkt. 79 at ¶¶ 18, 95, 122, 147.)

        4.         The ’443 patent is titled “System and Method for Providing Locally Applicable

 Internet Content with Secure Action Requests and Item Condition Alerts,” and “relates generally

 to accessing content through a network.” (’443 patent at 1:34-35.)

        5.         IS asserts that the Amazon Dash Button and products that use Dash Replenishment

 Service, which its expert calls “Dash Replenishment Service Products,” infringe claim 29 of the

 ’443 patent. (McAlexander Op. R., Att. D at ¶ 2.)

        6.         Claim 29 of the ’443 patent is a system claim. (Id. at ¶ 37 (“It is my understanding


                                                    2
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 6 of 18 PageID #: 27428




 that none of the claims asserted in this case are method claims.”); id. at Att. D at ¶ 1; Shamilov

 Decl. Ex. 3 (Transcript of Joseph McAlexander Deposition (“McAlexander Depo.”) at 8:16-22.)

        7.      IS has not identified a single specific product that it alleges is a “Dash Replenish-

 ment Service Product.” (See McAlexander Op. R.; see also Johnson Reb. R. at ¶¶ 82, 318, 327,

 337-343.)

        8.      The unidentified Dash Replenishment Service Products accused by IS are all man-

 ufactured by third parties. (McAlexander Op. R., Att. D-a2 (explaining that “the DRS devices are

 manufactured by third parties”); see also Johnson Reb. R. at ¶¶ 82, 318, 327, 337-343.)

 IV.    ASSERTED CLAIM 29 OF THE ’443 PATENT

        The sole asserted claim 29 is directed to a “wireless device” used for purchasing products

 to increase household inventory. The claimed system requires three components. First, a “wireless

 device” must transmit an “item status signal” and “unique identifier corresponding to the wireless

 device” through a “wireless transmission channel.” (’443 patent, claim 29.) The Court construed

 “item status signal” as “a signal regarding the status of an item.” (Dkt. No. 229 at 68.) This item

 status signal must be transmitted “in connection with an initiation of an increase of a household

 inventory of an item.” (’443 patent, claim 29.) And the item status signal must be transmitted

 “based on an indication of an updated status of the item.” (Id.) The Court construed “updated

 status [of the item]” as “a change in [item] status.” (Dkt. No. 229 at 63.) The device’s unique

 identifier must then be “recognized in connection with a successful transmission of the item status

 signal.” (’443 patent, claim 29.) If the device’s unique identifier is recognized, “a purchase re-

 quest for the item is processed to replenish the household inventory based on recognition of the

 unique identifier.” (Id.)

        The claim also requires a second, separate communication channel named a “network com-

 munication channel.” (Id.) This channel is used to transmit “information of the user account


                                                  3
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 7 of 18 PageID #: 27429




 comprising payment information for the purchase request . . . to accommodate a processing of the

 purchase request for the item.” (Id.) Lastly, the claim requires a “database” that stores “infor-

 mation related with the household inventory of the item” including “a purchase requirement of the

 item.” (Id.)

        In sum, the wireless device of claim 29 must transmit an item status signal to increase the

 device user’s household inventory, along with a unique identifier, over a first channel (e.g., WiFi).

 Some other system (i.e., not the “wireless device”) must then recognize the device’s unique iden-

 tifier and process a purchase request to replenish the user’s household inventory based on this

 identifier. A second channel (i.e., not WiFi) must then be used to transmit user account and pay-

 ment information to process this purchase request. Finally, a database must store the user’s inven-

 tory of the household item.

 V.     OVERVIEW OF THE ACCUSED SYSTEMS

        The accused Dash Button was a device that allowed users to wirelessly order a pre-deter-

 mined item with the press of a button. (Johnson Reb. R. at ¶ 80.) Due to diminishing use, Amazon

 discontinued the Dash Button in 2019. (Id.) Each Dash Button was branded with a consumer

 goods manufacturer such as Tide, Bounty, or Gatorade so that customers could purchase a branded

 Dash Button for a product they wanted to reorder quickly. (Id. at ¶¶ 80-81; see also Shamilov

 Decl. Ex. 14 (Deposition of Tim Clark (“Clark Depo.”)) at 18:9-19:9.)

        Before a Dash Button could be used to place an order, a customer must have used the

 www.amazon.com website or Amazon app to pick a desired product and quantity to order when

 the button was pressed. (Johnson Reb. R. at ¶ 80; see also Clark Depo. at 18:9-19:9.) For example,

 a user with a Tide Dash Button could have configured their Dash Button to order a particular Tide

 product from a list, such as Tide Pods with Spring Meadow scent or Tide Pods with Ocean Mist

 scent, or to order a different quantity of Tide Pods. (See Clark Depo. at 18:19-22 (customer can


                                                  4
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 8 of 18 PageID #: 27430




 select “Tide PODS or something different -- different package sizes or different scents of Tide

 PODS”); see also id. at 19:5-9.)

        Amazon’s Dash Replenishment Service is the cloud-based back-end service that was be-

 hind the discontinued Dash Button. (Johnson Reb. R. at ¶ 82.) Currently, Dash Replenishment

 Service supports third-party devices that are configured to use the service to automatically reorder

 products. (Id.; Shamilov Decl. Ex. 15 (Amazon page titled “Amazon Dash Replenishment”).) For

 example, a Brother printer with built-in sensors can measure the amount of ink remaining in the

 printer’s cartridges and automatically order more ink using Amazon’s Dash Replenishment Ser-

 vice. (Id.; see also Clark Depo. at 36:13-37:11; Shamilov Decl. Ex. 16 (Deposition of Eugene

 Laevsky at 101:21-103:8).)

        To offer this automatic ordering, third-party manufacturers must implement code in their

 devices or in their clouds to support and interact with the Dash Replenishment Service. (Johnson

 Reb. R. at ¶¶ 82, 338; Shamilov Decl. Ex. 17 (INNOV00000738).) Third-party manufacturers are

 responsible for deciding whether to monitor inventory levels or usage, monitoring those levels and

 usage, and determining when to place an automatic order. (Johnson Reb. R. at ¶ 82 (“Your device

 measures and tracks usage and when the supplies are running low your device places an order

 using DRS and we ship the product to the customer on your behalf.”); Clark Depo. at 157:7-19;

 see also Johnson Reb. R. at ¶¶ 318, 327, 337-343.) Once the third-party product has used a pre-

 determined level of inventory, if set, the device communicates this information to the third-party

 manufacturer’s cloud. (Shamilov Decl. Ex. 15; Johnson Reb. R. at ¶ 82.) The third-party’s cloud

 then sends this information to the Dash Replenishment Service, which resides in Amazon’s cloud.

 (Shamilov Decl. Ex. 15 (“You measure either inventory levels or usage on your device, and send

 this to your device cloud to forward to” Amazon’s cloud.); see also Johnson Reb. R. at ¶ 82.) The




                                                  5
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 9 of 18 PageID #: 27431




 Dash Replenishment Service then processes this signal and creates an order for the user’s prese-

 lected product. (Id.)

 VI.       THE ACCUSED “DASH REPLENISHMENT SERVICE PRODUCTS” DO NOT
           DIRECTLY INFRINGE CLAIM 29 OF THE ’443 PATENT.

           The sole asserted claim of the ’443 patent is a system claim for a “wireless device config-

 ured to facilitate electronic communications.” (’443 patent, claim 29.) IS alleges generally that

 Dash Replenishment Service Products infringe the claim, but it fails to identify any specific device

 that constitutes a “Dash Replenishment Service Product” that it accuses of infringement. (See

 McAlexander Op. R.) Without identifying a specific “device,” IS cannot establish that anyone,

 much less Amazon, has infringed the asserted claim covering a “wireless device.”

           And even if some devices that IS has never identified could infringe, it is undisputed that

 such unnamed devices are made by third parties, not Amazon. (McAlexander Op. R., Att. D-a2;

 see also Johnson Reb. R. at ¶¶ 82, 318, 327, 337-343.) Mr. McAlexander acknowledges as much.

 (McAlexander Op. R., Att. D-a2.) The law is clear: Amazon can only directly infringe a system

 claim requiring third-party components if it “makes” or “uses” or “sells” the claimed invention.

 See, e.g., Centillion, 631 F.3d at 1284, 1288. To “make” the claimed systems, Amazon must

 “combine all of the claim elements.” Id. at 1288. To “use” the claimed systems, Amazon must

 “put the invention into service, i.e., control the system as a whole and obtain benefit from it.” Id.

 at 1284. IS has no evidence that Amazon does either. And IS does not even allege that Amazon

 sells any system that includes all elements of the asserted claim. IS cannot prove that any Dash

 Replenishment Service Product, whatever it is, can directly infringe the asserted claim of the ’443

 patent.2


       2
     Like its direct infringement theories, IS’s indirect infringement theories for the accused
 Dash Replenishment Service Products also fail. These theories are addressed in Amazon’s con-
 temporaneously filed summary judgment motion of no indirect infringement.


                                                    6
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 10 of 18 PageID #: 27432



           A.     Amazon does not “make” the accused “Dash Replenishment Service Prod-
                  ucts” as a matter of law.

           The Federal Circuit requires that one entity “combine all of the claim elements” to “make”

 a claimed system under § 271(a). Centillion, 631 F.3d at 1288. IS does not even allege, much less

 provide any evidence, that Amazon “combines all of the claim elements” of the asserted claim 29

 of the ’443 patent. (Johnson Reb. R. at ¶ 318.) IS concedes that the Dash Replenishment Service

 Products are made by third parties. (McAlexander Op. R., Att. D-a2.) Amazon does not set them

 up or connect them in a manner required by the asserted claim, and IS does not claim otherwise.

 Indeed, it is the end-users of those third-party devices, not Amazon, who purchase, set up, and

 authorize the devices. (Johnson Reb. R. at ¶¶ 80-82, 338; Ex. 17.) Because Amazon does not

 combine all the claim elements, it cannot “make” the system under 35 U.S.C. § 271(a) as a matter

 of law.

           B.     Amazon does not “use” the accused “Dash Replenishment Service Products”
                  as a matter of law.

           Nor can Amazon “use” the claimed system under 35 U.S.C. § 271(a). “[T]o ‘use’ a system

 for purposes of infringement, a party must put the invention into service, i.e., control the system

 as a whole and obtain benefit from it.” Centillion, 631 F.3d at 1284. This “requires a party to use

 each and every element of a claimed system.” Id. (alteration omitted). In Centillion, the accused

 billing systems included two parts: “Qwest’s back office systems and front-end client applications

 that a user may install on a personal computer.” Id. at 1281. The Federal Circuit found that de-

 fendant Qwest did not “use” all the elements required by the claimed system because it did not use

 or control the front-end element of the system on the customer’s personal computer. Id. at 1286.

 Even though Qwest supplied the front-end software to customers, it did not load the software or

 process data on the customer’s personal computer, and therefore did not “use each and every ele-

 ment of a claimed system.” Id. at 1284 (alteration omitted). The court was clear that “[i]t made



                                                   7
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 11 of 18 PageID #: 27433




 no difference that the back-end processing is physically possessed by Qwest.” Id. at 1285.

        As in Centillion, IS accuses a system with a front-end and a back-end. And like defendant

 Qwest, Amazon only offers a back-end service: the Dash Replenishment Service, a cloud-based

 backend service that “allows connected devices to leverage Amazon’s retail capabilities to build

 automatic reordering experiences” for household product manufacturer. (Johnson Reb. R. at ¶ 82;

 McAlexander Op. R., Att. D-a2.) The front-end Dash Replenishment Service Products are devices

 created by third-party vendors and are purchased, set up, and maintained by their customers. (Id.;

 McAlexander Op. R., Att. D-a2.)

        Indeed, Amazon does not “put the invention into service, i.e., control the system as a

 whole” as required by Centillion. 631 F.3d at 1284. To show that Amazon controls the claimed

 system, IS would need to show that Amazon uses each and every element of that system. Centil-

 lion, 631 F.3d at 1284 (Infringement of a system claim “requires a party to use each and every

 element of a claimed system.”). IS cannot show this. For example, Amazon does not use the

 claimed “item status signal in connection with an initiation of an increase of a household inventory

 of an item” (’443 patent, claim 29), and IS has no evidence to the contrary. It is undisputed that

 the third-party vendors control any communications between their devices (at their customers’

 homes) and their own clouds. (Johnson Reb. R. at ¶¶ 82, 338; Ex. 17.) For example, whether a

 Brother printer sends a claimed “item status signal in connection with an initiation of an increase

 of a household inventory of an item” is entirely up to Brother, not Amazon. (Id.) There is no

 evidence that it makes any difference to Amazon whether the transmission between a third-party

 product and the product manufacturer’s cloud is an “item status signal in connection with an initi-

 ation of an increase of a household inventory of an item,” as opposed to some other type of signal

 or any signal at all. (Johnson Reb. R. at ¶ 341.) Under Centillion, merely offering a back-end

 software—like the Dash Replenishment Service—is insufficient to show infringement by Amazon


                                                  8
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 12 of 18 PageID #: 27434




 of a claim directed to a system requiring third-party devices. Centillion, 631 F.3d at 1286 (finding

 that “[s]upplying the software for the customer to use is not the same as using the system”).

        Nor does Amazon “obtain benefit from” the claimed system as required by Centillion. Id.

 at 1284. To show otherwise, IS would need to establish that Amazon obtains a benefit from every

 element of the claimed system. See Intellectual Ventures I LLC v. Motorola Mobility LLC, 870

 F.3d 1320, 1329 (Fed. Cir. 2017) (explaining that a single party “must control (even if indirectly)

 and benefit from each claimed component” to “use” a system). And that benefit must “be tangible,

 not speculative, and tethered to the claims.” Grecia v. McDonald’s Corp., 724 F. App’x 942, 947

 (Fed. Cir. 2018). IS cannot and does not identify any such benefits. Indeed, there is no evidence

 that Amazon derives any benefit because the transmission between a third-party Dash Replenish-

 ment Service Product and a third-party cloud is an “item status signal in connection with an initi-

 ation of an increase of a household inventory of an item” as required by the claim. See id. at 947

 (To “use” a system, a party must “benefit[] from each and every element of the claimed system.”).

 Amazon does not know, does not direct, and does not care how the third-party Dash Replenishment

 Service Products communicate with those third-parties’ clouds. (Johnson Reb. R. at ¶ 341.)

        Accordingly, IS has no evidence that Amazon “uses” the system of claim 29 of the ’443

 patent. The Court should enter summary judgment of no direct infringement.

 VII.   AS ACCUSED BY IS, THE DASH BUTTON LACKS KEY LIMITATIONS OF
        CLAIM 29 OF THE ’443 PATENT AND CANNOT DIRECTLY INFRINGE THE
        CLAIM AS A MATTER OF LAW.

        IS cannot show as a matter of law that the accused Dash Button meets either of the follow-

 ing limitations of the sole asserted claim 29 of the ’443 patent: (i) “information related with the

 household inventory of the item being stored in a database,” and (ii) “transmitting . . . an item

 status signal . . . based on an indication of an updated status of the item.” Thus, the accused Dash

 Button does not directly infringe the ’443 patent, and summary judgment of no direct infringement


                                                  9
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 13 of 18 PageID #: 27435




 is appropriate.3 See Celotex Corp., 477 U.S. at 322-23.

        Claim 29 of the ’443 patent requires a database that stores “information related with the

 household inventory of the item.” (’443 patent, claim 29 (emphasis added).) IS’s expert, Mr.

 McAlexander, opines that “Amazon’s servers store information in a database related to the house-

 hold item [including] . . . its inventory and . . . the current inventory or usage of the item.” (McAl-

 exander Op. R., Att. D-a5.) But it is undisputed that Amazon’s servers store Amazon’s inventory,

 not the Dash Button customers’ “household inventory,” as required by the claim. (Johnson Reb.

 R. at ¶ 350.) Amazon does not track, nor does it have any way of knowing, how much product

 inventory a Dash Button user may have at home, and Mr. McAlexander identifies no evidence

 suggesting otherwise. (Id.; see McAlexander Op. R.) The accused Dash Button therefore cannot

 meet the claim element of “information related with the household inventory of the item being

 stored in a database” and thus does not infringe the ’443 patent.

        Claim 29 also requires that an item status signal is transmitted “based on an indication of

 an updated status of the item.” (’443 patent, claim 29.) IS alleges that an item’s “status” is its

 inventory level and the “updated status of the item” is low inventory. (McAlexander Op. R., Att.

 D-a4 (“[T]he updated status is the low inventory level for the item.”).) As discussed above, it is

 undisputed that neither Amazon nor the Dash Button has information regarding a customer’s

 “household inventory of an item,” and therefore neither has information about an item’s “status.”

 (Johnson Reb. R. at ¶¶ 333-46.) Without providing any evidence, IS’s expert states in conclusory

 fashion that a “Dash Button transmits a reorder request when the inventory of a household item

 has been determined to be below a desired level, and thus changed from its prior inventory level.”


    3
     Like its direct infringement theories, IS’s indirect infringement theories for the accused
 Dash Button also fail. These theories are addressed in Amazon’s contemporaneously filed sum-
 mary judgment motion of no indirect infringement.



                                                   10
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 14 of 18 PageID #: 27436




 (McAlexander Op. R., Att. D-a4.) He points to no such determination. (See id.) Indeed, that

 determination is made by the end user: a mom decides she needs to order more diapers for her

 child, a father decides he needs more Tide detergent, a grandma decides she needs more soap.

 (Johnson Reb. R. at ¶¶ 80-81.) A Dash Button sends an order request only when a user pushes the

 button on the device. (Id.) That user is not required to push the button only when he or she has

 “low inventory.” (Id. at ¶ 336.) As such, that push has nothing to do with the updated status of

 any item.4 (Id.)

        The Federal Circuit has already noted this in a prior case between the parties, in which IS’s

 predecessor (and the original plaintiff in this case) asserted a parent patent, U.S. Patent No.

 9,369,844, against the very same Dash Button. Innovation Scis., LLC v. Amazon.com, Inc., 778 F.

 App’x 859 (Fed. Cir. 2019). As Judge Chen noted, pushing the button has nothing to do with an

 updated status of an item:
            How is the pressing of the dash button providing information about a de-
            tected change in some condition of the merchandise? . . . But you know your
            case right? You know your patent. You know the accused product? It’s
            pressing a button [] to order more detergent or something like that. OK. So,
            I mean, I’m just sitting here wondering what could you possibly say to
            Judge O’Grady to persist with an infringement theory? . . . All the pressing
            of the button conveys is the desire for more of the product, more detergent,
            for example. It doesn’t convey any information that the customer has run
            out of detergent or has fallen below a certain threshold amount of detergent
            in the household. It just wants more. So I guess I’m at a loss why it’s de-
            tecting a change in any condition.

 (Shamilov Decl., Ex. 18 (Appeal Oral Argument Transcript) at 34:21-38:10.) 5 IS had no evidence

    4
       Indeed, the Dash Button could have simply been pressed by mistake. (Johnson Reb. R. at
 ¶ 336.) Or worse, as noted in a review of the Dash Button from 2015, “anyone who sees one of
 these buttons—guests, uninformed spouses, and especially kids—will be pushing it all the time
 out of curiosity, with no idea what it does.” (Id.; Shamilov Decl. Exhibit 19 (“The Amazon Dash
 Button Fiasco,” PC Magazine, April 8, 2015, available at http://www.pcmag.com/arti-
 cle2/0,2817,2480496,00.asp).) Many presses of the Dash Button may have not been to order a
 product at all, let alone intended to indicate that any inventory is low.
     5
       Relatedly, Judge O’Grady recently awarded Amazon $722,740.50 in attorneys’ fees in IS’s


                                                 11
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 15 of 18 PageID #: 27437




 that the accused Dash Button met the claim limitation of “transmitting . . . an item status signal . . .

 based on an indication of an updated status of the item” in the prior case, and it has no evidence

 still. The Dash Button does not directly infringe claim 29 of the ’443 patent as a matter of law.

 VIII. CONCLUSION

         For the reasons stated, Amazon respectfully requests that the Court grant its motion for

 summary judgment of no direct infringement of the ’443 patent.




 first case against Amazon for its “objectively unreasonable” litigation conduct. Va. Innovation
 Scis., Inc. v. Amazon.com, Inc., 1-16-cv-00861, Dkt. 275 (E.D. Va. Feb. 18, 2020).


                                                   12
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 16 of 18 PageID #: 27438



  February 25, 2020                    Respectfully submitted,


                                       By: /s/ TJ Fox
                                          J. David Hadden
                                          CA Bar No. 176148 (Admitted E.D. Tex.)
                                          Email: dhadden@fenwick.com
                                          Saina S. Shamilov
                                          CA Bar No. 215636 (Admitted E.D. Tex.)
                                          Email: sshamilov@fenwick.com
                                          Ravi R. Ranganath
                                          CA Bar No. 272981 (Admitted E.D. Tex.)
                                          Email: rranganath@fenwick.com
                                          FENWICK & WEST LLP
                                          Silicon Valley Center
                                          801 California Street
                                          Mountain View, CA 94041
                                          Telephone: (650) 988-8500
                                          Facsimile: (650) 938-5200

                                            Todd R. Gregorian
                                            CA Bar No. 236096 (Admitted E.D. Tex.)
                                            Email: tgregorian@fenwick.com
                                            Dargaye Churnet
                                            CA Bar No. 303659 (Admitted E.D. Tex.)
                                            Email: dchurnet@fenwick.com
                                            TJ Fox
                                            CA Bar No. 322938 (Admitted E.D. Tex.)
                                            Email: tfox@fenwick.com
                                            FENWICK & WEST LLP
                                            555 California Street, 12th Floor
                                            San Francisco, CA 94104
                                            Telephone: 415.875.2300
                                            Facsimile: 415.281.1350

                                            Jeffrey Ware
                                            CA Bar No. 271603 (Admitted E.D. Tex.)
                                            Email: jware@fenwick.com
                                            FENWICK & WEST LLP
                                            1191 Second Avenue, 10th Floor
                                            Seattle, WA 98101
                                            Telephone: 206.389.4510
                                            Facsimile: 206.389.4511




                                       13
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 17 of 18 PageID #: 27439



                                            Melissa R. Smith
                                            State Bar No. 24001351
                                            GILLAM & SMITH, LLP
                                            303 South Washington Avenue
                                            Marshall, Texas 75670
                                            Telephone: (903) 934-8450
                                            Facsimile: (903) 934-9257
                                            Email: melissa@gillamsmithlaw.com

                                            Counsel for Defendants
                                            AMAZON.COM, INC.,
                                            AMAZON DIGITAL SERVICES LLC,
                                            AND AMAZON WEB SERVICES, INC.




                                       14
Case 4:18-cv-00474-ALM Document 456 Filed 02/27/20 Page 18 of 18 PageID #: 27440



                                CERTIFICATE OF SERVICE


        I hereby certify that on February 25, 2020, a true and correct copy of the foregoing docu-

 ment was served on each party through their counsel of record via email.
       Donald Lee Jackson
       Email: djackson@davidsonberquist.com
       Alan Arthur Wright
       Email: awright@davidsonberquist.com
       Gregory Albert Krauss
       Email: gkrauss@davidsonberquist.com
       James Daniel Berquist
       Email: jay.berquist@davidsonberquist.com
       Davidson Berquist Jackson & Gowdey LLP
       8300 Greensboro Drive Suite 500
       McLean, VA 22102

        Counsel for Plaintiff
        Innovation Sciences, LLC



                                             /s/ Ravi R. Ranganath
                                             Ravi R. Ranganath




                                                15
